REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-11 are allowed.
Claims 1, 4-5 and 10-11 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose the state of the communication has shifted from a normal state to a disconnected state, the processor is configured to determine whether or not a change greater than or equal to a predetermined amount has occurred between values represented by the multiple pieces of the first sensor data stored on the memory when the processor determines that the state of the communication has shifted from the disconnected state to the normal state.
It is noted that the closest prior art Brickley et al. (US 9738125, Aug. 22, 2017) shows a sensor operatively coupled with the towing accessory device;  a controller in operative communication with the sensor and the towing accessory device to receive data with respect to the towing accessory device and wherein the controller processes the data and sends a direction to act to the towing accessory device.
However, Brickley et al.  fails to disclose or render obvious the above underlined limitations as claimed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/Primary Examiner, Art Unit 2464